FILE COPY




                   COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-14-00147-CV


CITY OF ALEDO                                  APPELLANT

                               V.

TODD C. BRENNAN AND VALERIE                    APPELLEES
S. SMITH, FRANK GALLISON AND
NANETTE GALLISON, REBECCA
HANLEY, GORDON HIEBERT AND
KIMBERLY HIEBERT, WILLIAM
HOOD AND LEONILA HOOD,
LAYNE KASPER AND JESSICA
KASPER, JAMES KITCHEN AND
MARTHA KITCHEN, SHAUN
KRETZSCHMAR AND NATALIE
KRETZSCHMAR, SCOTT
MITCHELL AND LESLIE
MITCHELL, EVAN PETERSON AND
GAYLE PETERSON, BRIAN
STAGNER AND AMY STAGNER,
STEVEN TOMHAVE AND JETTY
TOMHAVE, AND ROBERT WOOD
AND MARY FRANCES WOOD


                               AND


                      NO. 02-14-00153-CV


TODD C. BRENNAN AND VALERIE                   APPELLANTS
S. SMITH, FRANK GALLISON AND
NANETTE GALLISON, REBECCA
                                                                       FILE COPY




HANLEY, GORDON HIEBERT AND
KIMBERLY HIEBERT, WILLIAM
HOOD AND LEONILA HOOD,
LAYNE KASPER AND JESSICA
KASPER, JAMES KITCHEN AND
MARTHA KITCHEN, SHAUN
KRETZSCHMAR AND NATALIE
KRETZSCHMAR, SCOTT
MITCHELL AND LESLIE
MITCHELL, EVAN PETERSON AND
GAYLE PETERSON, BRIAN
STAGNER AND AMY STAGNER,
STEVEN TOMHAVE AND JETTY
TOMHAVE, AND ROBERT WOOD
AND MARY FRANCES WOOD

                                       V.

CITY OF WILLOW PARK, TEXAS,                                        APPELLEES
PARKER COUNTY APPRAISAL
DISTRICT, PARKER COUNTY
APPRAISAL REVIEW BOARD, CITY
OF ALEDO, TEXAS, AND LARRY
HAMMONDS IN HIS OFFICIAL
CAPACITY AS PARKER COUNTY
TAX ASSESSOR/COLLECTOR


                                   ------------

         FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                   ------------

                                   ORDER

                                   ------------

      We have considered the parties’ “Agreed Motion to Consolidate Appeals

and for Consolidated Briefing Schedule” in reference to the above causes.



                                        2
                                                                             FILE COPY




          The motion is GRANTED. It is therefore ORDERED that appeal number

02-14-00147-CV (the summary-judgment appeal) is consolidated with appeal

number 02-14-00153-CV (the class-certification appeal) for the purposes of

briefing and oral argument, if any.        Each appeal shall continue to bear its

respective case number.

          It is further ORDERED that the clerk’s record and reporter’s record already

filed in the class-certification appeal will be used for both appeals.

          Additionally, it is ORDERED that the opening brief for the Appellants in the

class-certification appeal (the Taxpayers) shall be filed no later than Monday,

June 30, 2014. The response brief by the Appellees in the class-certification

appeal (the Taxing Entities) shall be filed no later than Monday, August 4, 2014.

The City of Aledo’s opening brief in the summary-judgment appeal and its

response to the Taxpayers’ opening brief in the class-certification appeal shall be

filed no later than Monday, August 4, 2014. The Taxpayers’ combined reply

brief in the class-certification appeal and response brief in the summary-

judgment appeal shall be filed no later than Monday, August 25, 2014. The City

of Aledo’s reply brief in the summary-judgment appeal shall be filed no later than

Monday, September 8, 2014.            The Taxpayers’ and the City of Aledo’s total

aggregate word limits are increased to 37,000. See Tex. R. App. P. 9(i)(2)(B),

(i)(4).

          The Taxpayers may be designated as “Appellants/Cross Appellees,” the

Taxing Entities may be designated as “Appellees,” and the City of Aledo may be

                                            3
                                                                         FILE COPY




designated as “Appellee/Cross Appellant.” However, the parties are encouraged

to use these designations only as absolutely necessary and to refer to the parties

by name or similar common-language reference.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, and the court reporter.

      DATED May 30, 2014.

                                                     PER CURIAM




                                           4